EXHIBIT 10.2

PSIVIDA CORP.

2016 LONG TERM INCENTIVE PLAN

DEFERRED STOCK UNIT AGREEMENT

COVER SHEET

pSivida Corp., a Delaware corporation (the “Company”), hereby grants an Award of
deferred Stock Units to the Participant named below (the “DSUs”). Each DSU
represents the right to receive one share of common stock of the Company, par
value $0.001 per share (the “Common Stock”), subject to the terms and conditions
set forth on this Cover Sheet and in the attached Deferred Stock Unit Agreement
(together, the “Agreement”), as well as in the Company’s 2016 Long Term
Incentive Plan (as amended from time to time, the “Plan”).

Participant Name:

Grant Date:

Number of Shares of Common Stock Underlying the DSUs:

Vesting Schedule: 100% of the DSUs shall vest on the first anniversary of the
Grant Date, subject to the Participant’s continued service on the Board through
such date.

By the Participant’s signature below, the Participant agrees to all of the terms
and conditions described in the Agreement and in the Plan, a copy of which shall
be provided on request. The Participant further acknowledges that the
Participant has carefully reviewed the Plan, and agrees that the Plan shall
control in the event any provision of this Agreement should appear to be
inconsistent with the Plan.

 

Participant:         Date:       [Name]       Company:         Date:      
[Name]         [Title]      

Attachment

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

PSIVIDA CORP.

2016 LONG TERM INCENTIVE PLAN

DEFERRED STOCK UNIT AGREEMENT

 

Deferred Stock Units

This Agreement evidences an Award of DSUs in the number set forth on the Cover
Sheet of this Agreement and subject to the vesting and other terms and
conditions set forth in this Agreement and in the Plan.

 

Vesting

The DSUs shall vest in accordance with the Vesting Schedule set forth on the
Cover Sheet, subject to the Participant’s continued service on the Board through
the vesting date. The Participant may not vest in more than the number of shares
of Common Stock underlying the DSUs, as set forth on the Cover Sheet of this
Agreement.

 

Termination of Service

The Participant shall immediately and automatically forfeit to the Company all
of the unvested DSUs in the event the Participant’s service on the Board
terminates for any reason.

 

Covered Transaction

In the event of a Covered Transaction, the DSUs shall be treated in the manner
so provided in Section 7 of the Plan.

Change of Control

Definition

For purposes of this Agreement, the term “Change of Control” shall mean:

(A) the acquisition by any Person (defined as any individual, entity or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”))) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of the common stock of the Company; provided, however, that for purposes of
this subsection (A), an acquisition shall not constitute a Change of Control if
it is: (i) either by or directly from the Company, or by an entity controlled by
the Company, (ii) by any employee benefit plan, including any related trust,
sponsored or maintained by the Company or an entity controlled by the Company
(“Benefit Plan”), or (iii) by an entity pursuant to a transaction that complies
with the clauses (i), (ii) and (iii) of subsection (C) below; or

(B) individuals who, as of the Grant Date, constitute the Board (together with
the individuals identified in the proviso to this subsection (B), the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be treated as a member of the Incumbent
Board unless he or she assumed office as a



--------------------------------------------------------------------------------

result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(C) consummation of a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a “transaction”), in each case unless, following such
transaction, (i) all or substantially all of the Persons who were the beneficial
owners of the common stock of the Company outstanding immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such transaction (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the outstanding common stock of the Company, (ii) no Person
(excluding any entity or wholly owned subsidiary of any entity resulting from
such transaction or any Benefit Plan of the Company or such entity or wholly
owned subsidiary of such entity resulting from such transaction) beneficially
owns, directly or indirectly, 35% or more of the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the transaction and (iii) at least a majority of the
members of the board of directors or similar board of the entity resulting from
such transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such transaction; or

(D) approval by the stockholders of the Company of a liquidation or dissolution
of the Company.

 

Dividend Equivalents

Should any cash dividend or other cash distribution be declared and paid with
respect to the shares of Common Stock during the period between the Grant Date
and the date on which the DSUs are delivered as shares of Common Stock, the
Company shall credit to a dividend equivalent bookkeeping account the value of
such dividends or distributions that would have been paid if the outstanding
DSUs at the time of the declaration of the dividend were outstanding shares of
Common Stock. At the same time that the corresponding DSUs are converted to
shares of Common Stock and delivered to the Participant, the Company shall pay
to the Participant a lump sum cash payment equal to the value of the dividends
credited to the dividend equivalent bookkeeping account that correspond to such
DSUs that have become vested; provided, however, that any dividend equivalents
that were credited to the Participant’s dividend equivalent bookkeeping account
that are attributable to DSUs that have been forfeited shall be forfeited and
not be payable to the Participant. No interest shall accrue on any dividend
equivalents credited to the Participant’s dividend equivalent bookkeeping
account.



--------------------------------------------------------------------------------

Evidence of Issuance

The issuance of shares of Common Stock with respect to the DSUs shall be
evidenced in such a manner as the Administrator, in its discretion, deems
appropriate, including, without limitation, book-entry registration or delivery
of stock certificates.

 

Delivery

Delivery of the shares of Common Stock underlying the Participant’s vested DSUs
shall be made as soon as practicable (but in no event later than thirty
(30) days) following the Participant’s termination of service on the Board.
Notwithstanding the foregoing, if, prior to the Participant’s termination of
service on the Board, a Change of Control (as defined above) occurs and such
Change of Control constitutes a “change in the ownership or effective control
of” the Company or “a change in the ownership of a substantial portion of the
assets of” the Company, in each case as determined under Treasury Regulation
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder), then all of the shares of Common Stock underlying the Participant’s
vested DSUs shall be delivered as soon as practicable (but in no event later
than thirty (30) days) following the occurrence of the Change of Control.

 

Withholding

In the event that the Company determines that it is required to withhold
foreign, federal, state or local tax as a result of the vesting of the DSUs, the
delivery of the shares of Common Stock underlying the DSUs or the payment of
dividend equivalents pursuant to this Agreement, the Participant, as a condition
to such vesting, delivery of shares of Common Stock or payment of dividend
equivalents, as applicable, shall make arrangements satisfactory to the Company
to enable it to satisfy all withholding requirements. Satisfactory arrangements
shall include share withholding and/or delivery of previously owned shares of
Common Stock in an amount equal to the applicable withholding or other taxes
due; provided; however, that no shares of Common Stock shall be withheld with a
value in excess of the maximum statutory rates for the applicable jurisdictions
or such greater amount as would not result in adverse accounting consequences to
the Company under FASB ASC Topic 718 (or any successor provision)).
Notwithstanding the foregoing, the Company may, in its sole discretion, elect to
satisfy all applicable withholding requirements by share withholding without the
Participant’s consent.

 

Transferability

The DSUs may not be sold, pledged, hypothecated, assigned, margined or otherwise
transferred or encumbered by the Participant in any manner, except by will or by
the laws of descent and distribution. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the DSUs, or levy of attachment or
similar process upon the DSUs not specifically permitted herein, shall be null
and void and without effect.



--------------------------------------------------------------------------------

Retention Rights

This Agreement and the DSUs evidenced by this Agreement do not give the
Participant the right to be retained by the Company or any Affiliate in any
capacity.

 

Shareholder Rights

Neither the Participant nor the Participant’s estate or heirs have any rights as
a shareholder of the Company until the shares of Common Stock have been
delivered and either a certificate evidencing the shares of Common Stock has
been issued or an appropriate entry has been made on the Company’s books. No
adjustments are made for dividends, distributions, or other rights if the
applicable record date occurs before a certificate is issued or the appropriate
book entry is made, except as set forth above or as described in the Plan.

 

Recovery of Compensation

Notwithstanding anything to the contrary in this Agreement, the Participant
acknowledges and agrees that the Administrator shall have the right to cause the
Participant to forfeit and disgorge to the Company the DSUs (whether or not
vested) and any shares of Common Stock acquired by, or dividend equivalents paid
to, the Participant pursuant to the DSUs, with interest and other related
earnings, as the Administrator in its discretion shall determine, (A) if the
Participant violates (i) a non-competition, non-solicitation, confidentiality or
other restrictive covenant by which the Participant is bound, or (ii) any
Company policy applicable to the Participant that provides for forfeiture or
disgorgement with respect to incentive compensation that includes Awards under
the Plan, and (B) to the extent required by law or applicable stock exchange
listing rules, including, without limitation, Section 10D of the Exchange Act
and any related Company policy. The Participant agrees to cooperate fully with
the Administrator, and to cause any and all permitted transferees of the
Participant to cooperate fully with the Administrator, to effectuate any
forfeiture or disgorgement required hereunder. Neither the Administrator nor the
Company nor any other person, other than the Participant and the Participant’s
permitted transferees, if any, shall be responsible for any adverse tax or other
consequences to the Participant or the Participant’s permitted transferees, if
any, that may arise in connection with this paragraph.

 

Applicable Law

The validity and construction of this Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive laws
of any other jurisdiction.

 

The Plan

The text of the Plan is incorporated into this Agreement.

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

 

This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the DSUs. Any prior agreements,
commitments, or negotiations concerning the DSUs are superseded; except



--------------------------------------------------------------------------------

 

that any written confidentiality, non-competition, non-solicitation, and/or
severance agreement, or any other written agreement between the Participant and
the Company or any Affiliate, as applicable, shall supersede this Agreement with
respect to its subject matter.

 

Data Privacy

To facilitate the administration of the Plan, the Company may process personal
data about the Participant. This data includes, without limitation, information
provided in this Agreement and any changes to such information, other
appropriate personal and financial data about the Participant, including the
Participant’s contact information, payroll information and any other information
that the Company deems appropriate to facilitate the administration of the Plan.

 

  By accepting the DSUs, the Participant gives explicit consent to the Company
to process any such personal data.

 

Code Section 409A

The grant of the DSUs under this Agreement is intended to comply with
Section 409A of the Code (“Section 409A”) to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance with Section 409A.
Notwithstanding anything to the contrary in this Agreement, the Company is not
making any representation hereunder as to the particular tax treatment of the
DSUs.

 

  To the extent that the DSUs constitute “deferred compensation” under
Section 409A, a termination of service occurs only upon an event that would be a
“separation from service” within the meaning of Section 409A. If, at the time of
the Participant’s separation from service, (i) the Participant is a “specified
employee” within the meaning of Section 409A, and (ii) the Company makes a good
faith determination that an amount payable on account of the Participant’s
separation from service constitutes deferred compensation (within the meaning of
Section 409A), the payment of which is required to be delayed pursuant to the
six (6)-month delay rule set forth in Section 409A to avoid taxes or penalties
under Section 409A (the “Delay Period”), then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead pay it in a
lump sum on the first business day after the Delay Period (or upon the
Participant’s death, if earlier), without interest. Each installment of DSUs
that vest under this Agreement (if there is more than one installment) shall be
considered one of a series of separate payments for purposes of Section 409A.

 

Disclaimer of Rights

The grant of DSUs under this Agreement shall in no way be interpreted to require
the Company to transfer any amounts to a third-party trustee or otherwise hold
any amounts in trust or escrow for payment to the Participant. The Participant
shall have no rights under this Agreement or the Plan other than those of a
general unsecured creditor of the Company. DSUs represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the Plan and
this Agreement.



--------------------------------------------------------------------------------

Notice Delivery

By accepting the DSUs, the Participant agrees that notices may be given to the
Participant in writing either at the Participant’s home or mailing address as
shown in the records of the Company or any Affiliate or by electronic
transmission (including e-mail or reference to a website or other URL) sent to
the Participant through the normal process employed by the Company or any
Affiliate, as applicable, for communicating electronically with its directors.

By signing this Agreement, the Participant agrees to all of the terms and
conditions described above and in the Plan.